06/12/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0490


                                        DA 19-0490
                                    _________________

GRIZ ONE FIREFIGHTING,

             Plaintiff and Appellant,

     v.
                                                                    ORDER
STATE OF MONTANA, DEPARTMENT OF
LABOR AND INDUSTRY, EMPLOYMENT
RELATIONS DIVISION AND MATTHEW
SEAN WEST,

             Defendants and Appellees.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee Department of
Labor and Industry, Employment Relation Division’s response brief filed electronically
on June 9, 2020, this Court has determined that the brief does not comply with the below-
referenced Rule and must be resubmitted.
       M. R. App. P. 12(1)(i) requires an appendix to include its own table of contents.
       Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee Department of Labor and Industry, Employment Relation Division shall
electronically file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rule and that the Appellee Department of Labor
and Industry, Employment Relation Division shall serve copies of the revised brief on all
parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
      The Clerk is directed to provide a true copy of this Order to the Appellee
Department of Labor and Industry, Employment Relation Division and to all parties of
record.




                                                                        Electronically signed by:
                                                                         James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                             June 12 2020